DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney of record Mr. Shabbi S. Khan (Reg. No. 61,884) on 3/5/2021.
On 3/5/2021, examiner initiated an interview wherein the Applicant agreed to further amend the independent claims 21, 31 and 40 by further clarifying the claims to place the claims in condition for allowance. Claims 27 and 37 are also canceled (no longer further limiting). Applicant also agreed to file and electronic Terminal Disclaimer to overcome the Double Patenting Rejection.
	
The application is amended as follows:
21. (Currently amended) A method, comprising:
maintaining, by one or more processors, in one or more data structures, a plurality of node profiles, each node profile of the plurality of node profiles including one or more node field-value pairs, each node field-value pair including a node value associated with a node field;
parsing, by the one or more processors, a first electronic activity of a plurality of electronic activities to generate one or more activity field-value pairs, the first electronic activity transmitted or received via an electronic account of a first participant of a plurality of participants identified in the first electronic activity;
, by the one or more processors, the one or more activity field-value pairs to one or more node field-value pairs of the first node profile to determine a match score, the first node profile corresponding to a participant of the plurality of participants identified in the first electronic activity;
matching, by the one or more processors, the first electronic activity to the first node profile based on the match score satisfying a threshold;
updating, by the one or more processors, responsive to comparing a first pair corresponding to the company name field that is generated from the first electronic activity using the first activity field-value pair; 
determining, by the one or more processors, responsive to determining that the first node field-value pair corresponds to the company name field of the first node profile, a job change event based on an event detection policy for identifying events based on updates to a value of the one or more node field-value pairs corresponding to the company name field of node profiles of the plurality of node profiles;
storing, by the one or more processors, responsive to determining the job change event, in the one or more data structures, an association between the first node profile and the job change event; 
identifying, by the one or more processors, a system of record including at least one record object associated with the first node profile; and


27. (Canceled)

31. (Currently amended) A system comprising: 
one or more processors configured by machine-readable instructions to: 
access data of a plurality of electronic activities transmitted or received via a plurality of electronic accounts; 
maintain, in one or more data structures, a plurality of node profiles, each node profile of the plurality of node profiles including one or more node field-value pairs, each node field-value pair including a node value associated with a node field; 
parse, a first electronic activity of a plurality of electronic activities to generate one or more activity field-value pairs, the first electronic activity transmitted or received via an electronic account of a first participant of a plurality of participants identified in the first electronic activity;
54820-4659-1450.1 comparing the one or more activity field-value pairs to one or more node field-value pairs of the first node profile to determine a match score, the first node profile corresponding to a participant of the plurality of participants identified in the first electronic activity; 
matching, the first electronic activity to the first node profile based on the match score satisfying a threshold;
update, responsive to comparing the a first pair corresponding to the company name field that is generated from the first electronic activity to the one or more node field-value pairs of the first node profile, the first node profile  using the first activity field-value pair; 
determine, responsive to determining that the first node field-value pair corresponds to the company name field of the first node profile, a job change event based on an event detection policy for identifying events based on adding node field-value pairs corresponding to the company name field of node profiles of the plurality of node profiles; 
store, responsive to determining the job change event, in the one or more data structures, an association between the first node profile and the job change event; 
identify a system of record including at least one record object associated with the first node profile; and 
transmit, to the system of record, instructions corresponding to the job change event to update at least one setting of the at least one record object of the system of record associated with the first node profile.

37. (Canceled)

40. (Currently amended) A non-transitory computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to: 
access data of a plurality of electronic activities transmitted or received via a plurality of electronic accounts; 
maintain, in one or more data structures, a plurality of node profiles, each node profile of the plurality of node profiles including one or more node field-value pairs, each node field-value pair including a node value associated with a node field; 

to determine a match score, the first node profile corresponding to a participant of the plurality of participants identified in the first electronic activity; 
matching, the first electronic activity to the first node profile based on the match score satisfying a threshold;
update, responsive to comparing a first pair corresponding to the company name field that is generated from the first electronic activity using the first activity field-value pair; 
determine, responsive to determining that the first node field-value pair corresponds to the company name field of the first node profile, a job change event based on an event detection policy including one or more rules for identifying events based on adding node field- value pairs corresponding to the company name field of node profiles of the plurality of node profiles; 
store, responsive to determining the job change event, in the one or more data structures, an association between the first node profile and the job change event; 
identify a system of record including at least one record object associated with the first node profile; and 


The remaining claims are remained as presented on the response received on 3/3/2021.


Allowable Subject Matter
Claims 21-25, 28-35 and 38-40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 21-25, 28-35 and 38-40 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically, maintaining, by one or more processors, in one or more data structures, a plurality of node profiles, each node profile of the plurality of node profiles including one or more node field-value pairs, each node field-value pair including a node value associated with a node field; parsing, by the one or more processors, a first electronic activity of a plurality of electronic activities to generate one or more activity field-value pairs, the first electronic activity transmitted or received via an electronic account of a first participant of a plurality of participants identified in the first electronic activity; comparing, by the one or more processors, the one or more activity field-value pairs to one or more node field-value pairs of the first node profile to determine a match score, the first node profile corresponding to a participant 
For at least similar reasons, independent claims 31 and 40 are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






3/10/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154